DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-9, drawn to a suture guide.
Group II, claim(s) 12-16, drawn to a suture guide part.
Group III, claim(s) 17-22, drawn to a method for suturing a wound in a tissue.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The inventions listed as Groups I, II, III lack unity of invention because the groups do not share the same or corresponding technical feature. 
The technical feature of Group I, first and second suture guide parts that are movable between a separate and joined configuration, is not shared in group II and group III. The technical feature of Group II, a respective needle portion lumen having a respective proximal and distal end, is not shared in group I and group III. The technical feature of Group III, a method for suturing, is not shared in group I and group II. 
Adrienne Bieber McNeil - 416-728-2369 on January 20, 2021 a provisional election was made without traverse to prosecute the invention of Group 1, claim 1-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-22 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Claim Objections
Claims 1, 7, 8, and 9 are objected to because of the following informalities:  
Claim 1 recites “wherein in the separated configuration” in line 1, which should read “wherein the separated configuration”.
Claim 7 recites “when the first suture guide part and the second suture guide part in the joined configuration” in lines 5-6 which should read “when the first suture guide part and the second suture guide part are in the joined configuration”. 
Claim 8 recites “the notches” in line 2, which should read “the set of notches” for consistency purposes.
Claim 8 recites “the notches extending transverse to the first longitudinal axis.” in line 2, which should read “the set of notches are extending transverse to the first longitudinal axis.”
Claim 9 recites “wherein in transverse section”, which should read “wherein the transverse section”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first needle portions" in line 9. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the limitation has been interpreted to read “the plurality of first needle portions”.
Claim 1 recites the limitation "the second needle portions" in line 10. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the limitation has been interpreted to read “the plurality of second needle portions”.
Claim 5 recites the limitation "the first needle portions" in line 2. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the limitation has been interpreted to read “the plurality of first needle portions”.
Claim 5 recites the limitation "the second needle portions" in line 4. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the limitation has been interpreted to read “the plurality of second needle portions”.
Allowable Subject Matter
Claims 1 -9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record, Xiao (US 20030065336) and Tauschinski (US 4147165), does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of independent claim 1, which recites, inter alia “a first suture guide part having a first base piece and a plurality of first needle portions joined to the first base piece, each first needle portion having a respective first needle portion sidewall; and a second suture guide part having a second base piece and a plurality of second needle portions joined to the second base piece, each second needle portion having a respective second needle portion sidewall;” and “wherein in the joined configuration, 
Xiao discloses a needle array suturing anastomosis device (abstract; Fig. 3) comprising two needle arrays (20)) (Fig. 2) wherein one needle array is positioned on one side of the vessel and the other needle array is position on the opposite side of the vessel (para. 0023). Both needle arrays are attached or mounted onto a cartridge i.e a first/second base piece (not shown in figures) and each have a plurality of needles (30) or needle portions joined to their respective base pieces (para. 0024). The examiner notes if one were to make a cross-sectional cut to each needle along a longitudinal axis, each needle portion would have a designated needle portion sidewall; wherein the needle arrays are moveable between a separated configuration (Fig. 2; para. 0023) and a joined configuration (Fig. 3; para. 0025). For the examination purposed, the separated configuration was interpreted as the needle arrays being separated from the tissue and the joined configuration was interpreted as point when the needle arrays pierce the tissue thus joining the device to the treated area and joining the vessel portions together,; and wherein in the separated configuration, each of the needle arrays are spaced away from each other since they are positioned on opposing sides of the tissue (Fig. 7); 
Xiao fails to disclose wherein in the joined configuration, each one of the first needle portions is positioned adjacent and cooperates with a respective one of the second needle portions to form a needle, each needle having a respective needle sidewall formed by one of the first needle portion sidewalls and one of the second needle portion sidewalls, and each needle sidewall defining, respectively, a lumen and a pointed tip. This is due to how the claims were interpreted i.e. the two 
Therefore, it would not be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of needles on the needle arrays to form a single needle because doing so would require a substantial reconstruction and redesign on of the elements in Xiao as well as change the basic principle under which the device was designed to operate.
Tauschinski discloses separable needle used for inserting a catheter (abstract) comprised of a first and second needle portion (1, 2) (Fig. 2) with respective base pieces (Fig. 4) and a first and second needle portion sidewalls (Figs. 2 and 4); wherein the needle portions are movable between a separated configuration (both needle portions are apart) and joined configuration (Fig. 4 and 7) (col. 5 lines 19-33); wherein in the joined configuration, he first needle portion (1)(Fig. 7) is positioned adjacent and cooperates with a respective one of the second needle portion (2)(Fig. 7) to form a needle (Figs. 5 and 7), the needle having a respective needle sidewall formed by one of the first needle portion sidewalls and one of the second needle portion sidewalls (see Fig. 4, 5, and 7), and each needle sidewall defining, respectively, a lumen and a pointed tip (see Fig. 4, 5, and 7).  
However, Tauschinski fails to disclose or suggest the use of the separable needle in combination with a suture guide that includes a plurality of needle portions and therefore lacks motivation to do so. It would not be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of needles in Xiao to include the first and second needle portions of Tauschinski because it would render the device inoperable for its intended use, which is to facilitate efficient introduction of a catheter. 
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Burdulis (US 6730102) disclosed a needle deployment device for suture placement (abstract) comprised of first and second suture guide parts (suture placement device 112, 114), first and second base pieces (suture holder 116) each with a plurality of needle portions (170); wherein, the suture placement devices are movable between a separated configuration (Fig. 2A) and a joined configuration (col. 12 lines 51-59; wherein the separated configuration, the first needle portions are separated from the second needle portions (shown in Fig. 2A). Kapitanov (US 4316469) disclosed a surgical apparatus for suturing soft tissues (abstract) comprised of first and second suture guide parts (surgical apparatus; Fig. 3), first and second base pieces (bracket 17) each with a plurality of needle portions (2); wherein, the suture placement devices are movable between a separated configuration (Fig. 15) and a joined configuration (Fig. 17); wherein the separated configuration, the first needle portions are separated from the second needle portions (shown in Fig. 15).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792.  The examiner can normally be reached on Monday-Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAUREN DUBOSE/Examiner, Art Unit 3771                                                                         


/KATRINA M STRANSKY/Primary Examiner, Art Unit 3771